Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by c
Regarding claim 1, Ford discloses A sports training apparatus comprising: a mat comprising a proximal end, a distal end, a top side and a bottom side (see Fig. 1-2, mat 10-11); 
a plurality of distinct resting areas (Fig. 1, distinct resting areas 19) on the top side and near the distal end;
at least one origin spot  (Fig. 4, origin spot 22) on the top side and near the proximal end for placing a ball.
Regarding claim 2, Ford discloses the distinct resting areas each comprise a playing card suit indicator and a playing card rank indicator (Col. 3 Lns. 1-10 scoring green 19 divided into squares each corresponding to one ordinary playing card), represents a wild card, or represents a player action instruction.
claim 3, Ford discloses each of the distinct resting areas comprising a playing card suit indicator and a playing card rank indicator represents a unique combination of a playing card suit indicator and a playing card rank indicator (Col. 3 Lns. 1-10 each square corresponding to one ordinary playing card, there being 52 squares so each card is represented)
Regarding claim 4, Ford discloses comprising at least 13 distinct resting areas (Col. 3 Lns. 1-10, 52 squares so each card is represented)
Regarding claim 19, Ford discloses wherein at least one of the distinct resting areas represents a wild card (Col. 3 Lns. 1-10, 52 squares so each card is represented, i.e. would necessarily include wild card)
Regarding claim 23, Ford discloses wherein the ball is a golf ball (Col. 1 Lns. 45-50, golf ball)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 17, 24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (U.S. 1914365) in view of Hill (U.S. 5688182).
Regarding claim 7, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 1 
However, Ford does not disclose comprising at least two origin spots 
Hill discloses comprising at least two origin spots (Col. 3 Lns. 57-60, plurality of ball detents 14)

Regarding claim 17, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 1 
However, Ford does not disclose wherein the sports training apparatus is flexible
Hill discloses wherein the sports training apparatus is flexible (Col. 3 Lns. 50-60, flexible mat)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ford which discloses one origin spot with the plurality of origin spots, as taught by Hill to provide Ford with the advantage of providing a flexible mat which would increase portability of the device.   
Regarding claim 24, Ford discloses A method of improving a sports technique of a user, the method comprising:  4Docket No.: 97173-8002.US03 
(a) placing a first ball (Col. 3 Lns. 40-50, place ball near putting position) near one origin spot on a top side of a sports training device of claim 1 ; 
(b) causing the first ball to travel generally along the top side from the origin spot towards the plurality of distinct resting areas (Col. 3 Lns. 40-60, ball is putted towards distinct resting areas) on the top side and near the distal end;
 (c) recording a scoring value (Col. 4 Lns. 1-11, scoring a good hand)  associated with a distinct resting area on which the first ball comes to rest; 
(d) repeating steps (a)-(c) with a second ball; 
(e) repeating steps (a)-(c) with a third ball; 
(f) optionally repeating steps (a)-(c) with a fourth ball; 
Col. 3 Lns. 45-55, five balls may be putted per player), wherein the distinct resting area in at least one of steps (d), (e), (f), and (g) is a distinct resting area preselected by the user based at least in part on the distinct resting area on which a previous ball has come to rest.
However, Ford does not disclose a plurality of origin spots. 
Hill discloses a plurality of origin spots. (Col. 3 Lns. 57-60, plurality of ball detents 14)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ford which discloses one origin spot with the plurality of origin spots, as taught by Hill to provide Ford with the advantage of providing a desired starting position from which to strike a golf ball  
Regarding claim 27, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 24
Ford discloses (h) compiling a user score based on a combination of scoring values (Col. 3 50-65 – Col. 4 Lns. 1-11, poker or blackjack game can be played and hand scored, i.e. scoring values are inherent to poker game played) associated with the distinct resting areas (Col. 3 Lns. 1-11) on which the balls come to rest.
Regarding claim 28, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 27 
While Ford does not explicitly disclose comparing the user score in step (h) with a score of a second user after the second user performs steps (a)-(h), Ford discloses playing a poker game with multiple players (col. 3 Lns. 50-65) and therefore would inherently compare scores to determine a winner in the game. 
Regarding claim 29, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 27 
Ford discloses the user score compiled in step (h) is based at least in part on a hierarchy associated with a card game (Col. 3 50-65 – Col. 4 Lns. 1-11, poker or blackjack game can be played)
Regarding claim 30, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 29 
Ford discloses wherein the card game is a poker game (Col. 3 50-65 – Col. 4 Lns. 1-11, poker or blackjack game can be played)

 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (U.S. 1914365) in view of Gibbons (U.S. 20080274817)
Regarding claim 16, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 1 
However, Ford does not disclose the top side has a surface stimp rating of about 7 to about 14.
Gibbons discloses the top side has a surface stimp rating of about 7 to about 14 (Par. 74, stimp value of around 10)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ford which discloses a putting surface with the stimp rated putting surface, as taught by Gibbons to provide Ford with the advantage of providing a desired surface to provide a certain speed of ball rolling (Par. 74)  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (U.S. 1914365)
Regarding claim 22, Ford discloses the claimed invention substantially as claimed, as set forth above in claim 1 
While Ford does not explicitly disclose comprising a graphic element on the top side between the at least one origin spot and the plurality of distinct resting areas near the distal end, Ford discloses a top side (Fig. 1, 10) between the origin spot and distinct resting areas and the graphic element would be . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scanlan (U.S. 1738265) discloses a golf mat with poker card markings to play a game of poker golf .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711